          Case 3:20-cv-00040-CAR Document 7 Filed 07/10/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              ATHENS DIVISION

                                    :
CURTIS DEAN BURTCH, JR.,            :
                                    :            CASE NO.
v.                                  :            3:20-cv-40 (CAR)
                                     :
CHRISTINA DESIREE JONES,             :
                                     :
      Defendant.                     :
____________________________________


ORDER DISMISSING RECAST COMPLAINT FOR FAILURE TO STATE A CLAIM


        Before the Court is Plaintiff’s Amended Complaint [Doc. 5] filed in compliance

with the Court’s previous Order. [Doc. 4]. The Court has reviewed the Amended

Complaint, liberally construed Plaintiff’s allegations, and finds it fails to state a claim

upon which relief may be granted. Therefore, this action is DISMISSED.

        In a previous Order [Doc. 4], the Court granted Plaintiff’s Motion to Proceed in

forma pauperis (“IFP”) [Doc. 3] but found that Plaintiff failed to state a claim pursuant to

42 U.S.C. § 1983. Instead of dismissing Plaintiff’s Complaint, the Court directed Plaintiff

to file an Amended Complaint, which the Court must now evaluate under 28 U.S.C. §

1915.

        Under 28 U.S.C. § 1915(e), a court must sua sponte dismiss an indigent

nonprisoner’s complaint or portion thereof which (1) is found to be frivolous or

malicious, (2) fails to state a claim on which relief may be granted, or (3) seeks monetary

                                             1
              Case 3:20-cv-00040-CAR Document 7 Filed 07/10/20 Page 2 of 4



relief against a defendant who is immune from such relief. 1 This statute “accords judges

not only the authority to dismiss a claim based on an indisputably meritless legal theory,

but also the unusual power to pierce the veil of the complaint’s factual allegations and

dismiss those claims whose factual contentions are clearly baseless.” 2 A dismissal under

28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim is governed by the same standard

as a dismissal under Federal Rule of Civil Procedure 12(b)(6). 3 As a result, “[d]ismissal

for failure to state a claim is appropriate when the facts as pleaded do not state a claim

for relief that is ‘plausible on its face.’” 4 As is its duty, this Court has scrutinized Plaintiff’s

Amended Complaint and has liberally construed all of Plaintiff’s assertions. Plaintiff’s

case, however, must be dismissed for failure to state a claim.

           As the Court informed Plaintiff in the previous order, to state a cognizable claim

for deliberate indifference to a serious medical need under § 1983, Plaintiff must allege

facts to show that he had an objectively serious medical need to which Defendant was

deliberately indifferent. 5 To state a cognizable claim for failure to protect from harm

under § 1983, Plaintiff must show (1) Defendant was aware of the existence of a




1   28 U.S.C. § 1915(e)(2)(b).
2   Neitzke v. Williams, 490 U.S. 319, 327 (1989).
3   See, e.g., Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).
4   Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937, 1949 (2009)).
5   Farrow v. West, 320 F.3d 1235, 1243 (11th Cir. 2003).


                                                            2
              Case 3:20-cv-00040-CAR Document 7 Filed 07/10/20 Page 3 of 4



substantial risk of serious harm, (2) deliberate indifference to the risk, and (3) causation. 6

           Although Plaintiff cites plenty of constitutional law concerning his claims, he does

not allege enough facts in his Amended Complaint to state a claim. In his Complaint,

Plaintiff alleged that a fellow inmate burned him with boiling water, he sustained an

injury, and was treated. In his Amended Complaint, Plaintiff alleges that because his

injury occurred while he was in custody for a crime that he did not commit, liability for

his injury therefore “falls under the 8th Amendment.” [Doc. 5, p. 8] While Plaintiff names

Deputy Warden Jones as the Defendant, he alleges no facts supporting any claim against

her. Plaintiff claims he never received requested medical records from the hospital or the

prison. He seeks money damages in the amount of $500,000 plus $250,000 for the loss of

hearing in his left ear; however, Plaintiff fails to specify how Defendant neglected any of

Plaintiff’s medical needs. He alleges very few facts about his burn injury or his medical

condition, whether Defendant knew of Plaintiff’s medical condition, whether Defendant

knew of a risk of serious harm to Plaintiff, or how Defendant was deliberately indifferent.

In short, Plaintiff’s allegations do not support the causes of action asserted.

                                              CONCLUSION

           Based on the foregoing, Plaintiff’s Amended Complaint [Doc. 5] is DISMISSED.




6   Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir. 2019).


                                                       3
Case 3:20-cv-00040-CAR Document 7 Filed 07/10/20 Page 4 of 4



   SO ORDERED, this 10th day of July, 2020.

                                   S/ C. Ashley Royal
                                   C. ASHLEY ROYAL, SENIOR JUDGE
                                   UNITED STATES DISTRICT COURT




                               4
